DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ANTHONY SCOTT WALKER,
                           Appellant,

                                    v.

              CENTER STREET LENDING FUND IV SPE, LLC,
                             Appellee.

        Nos. 4D20-454, 4D20-455, 4D20-2160, and 4D20-2162

                          [February 25, 2021]

  Consolidated appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case
Nos. CACE16-005839, CACE15-016505, and CACE16-5839.

   Gary Barcus, Pembroke Pines, for appellant.

   David B. Levin and Spencer D. Leach of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Fort Lauderdale, and Henny L. Shomar of
Tripp Scott, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.